Citation Nr: 1221734	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1943 to November 1945.  In addition to other awards and medals, the Veteran was in receipt of the Combat Infantryman's Badge.  VA records also reflect that the Veteran was a prisoner-of-war (POW) in Germany from August 1944 to April 1945.  The Veteran passed away in January 2007, at the age of 88.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Boston, Massachusetts, that denied entitlement to the benefit currently sought on appeal. 

The appellant appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Boston, Massachusetts, in November 2010 to present testimony on the issue on appeal.  She submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file. 

The Board notes that the appellant has already established entitlement to VA Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  See Rating Decision, February 2007.  These benefits are paid in the same manner as if the Veteran's death were service-connected.  38 U.S.C.A. § 1318 (West 2002).  However, as there are additional potential entitlements for which the appellant may be eligible if the cause of the Veteran's death is determined to be service-connected, the Board will continue to consider entitlement to DIC under this alternate theory of entitlement since it may provide a greater benefit to the appellant.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); see also, e.g., 38 U.S.C.A. § 2307 (West 2002) (referencing additional burial and funeral benefits in the case of a Veteran's death as the result of a service-connected disability or disabilities). 

Following a review of the appellant's claim, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  This occurred in February 2011.  The claim has since been returned to the Board.

Upon reviewing the development since February 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's claim.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claim, and it has done so.  Specifically, the AMC was asked to obtain an opinion concerning any relationships between the Veteran's service-connected posttraumatic stress disorder (PTSD) and his prostate cancer.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

The  issue of entitlement to aid and attendance for the Veteran has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was in receipt of VA compensation benefits.  He was service-connected for PTSD.  

2.  Although the appellant had submitted additional claims for entitlement to service connection for a left knee disability, low back pain, hypertension, gastritis, hemorrhoids, and the residuals of a hernia, service connection had been denied for each disability.  

3.  The service member died in April 2008; the Certificate of Death listed the cause of death as metastatic prostate cancer.  No other disabilities, diseases, or conditions were listed as possibly contributory factors in the service member's death.  

4.  Probative and persuasive evidence has not been presented that would etiologically link the Veteran's service or any incidents therein or his service-connected disability (PTSD) to the disability (prostate cancer) that caused or contributed to his death.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for the cause of her husband's death which she believes was secondary to or as a result of or aggravated by his service-connected PTSD. 

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The RO sent notification to the appellant in October 2007.  The notice letter informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or current/former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

The Board would specifically note that as a result of the Board's Remand action of February 2011, the Board obtained and included in the claims folder the Veteran's VA medical records from VA medical care offices located in Massachusetts and in Florida.  A review of those records suggest that approximately two weeks prior to his death, the service member received medical treatment from the Mercy Hospital in Springfield, Massachusetts, and a nursing/hospice facility located near the appellant's home.  The VA has not sought or obtained those records.  

The Board would note that when the appellant provided testimony before the Board, she was silent as to any treatment the service member may have received from a non-VA facility.  Additionally, after the Board remanded the claim, the AMC sent a supplemental statement of the case to the appellant in February 2012.  In that document, the AMC specifically listed all of the medical evidence that it had obtained and included in the claims folder.  The record shows that both the appellant and her representative failed to inform the AMC of any additional private medical records that might be relevant to the appellant's claim.  The duty to assist an appellant is not a one-way street, and it is the conclusion of the Board that the appellant has not fulfilled her duty to cooperate in this matter.  If an appellant wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an opinion was obtained in March 2011, and the opinion has been included in the claims folder for review.  The opinion involved a review of the claims folder and the appellant's available service medical treatment records.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the examiner's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed herself of this opportunity and provided testimony before the undersigned Veterans Law Judge.  During the hearing, the appellant described some of the symptoms and manifestations produced by her husband's service-connected PTSD.  She then spoke about why she believed there was a link between the Veteran's service-connected PTSD and his carcinoma of the prostate.  Also, the appellant was given notice that the VA would help her obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that the VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or his representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The records indicate that the appellant's husband was on active duty during World War II.  He served in France and then Germany, and was taken as a prisoner-of-war and held in a POW camp from August 1944 to April 1945.  Approximately forty years after his liberation from the German POW camp, the service member was awarded service connection for a nervous condition (PTSD).  See VA Form 21-6796, Rating Action, July 22, 1985.  Service connection was denied for a hiatal hernia, hypertension, low back pain, parasthesias of the left index finger, status post hemorrhoids, status post hernia, and status post left knee surgery.  Service connection was subsequently denied in November 1985 for gastritis.  

Following the issuance of the July 1985 and the November 1985 rating action, the appellant appealed to the Board for review.  After reviewing the service member's claim, the Board confirmed the RO's denial of entitlement to service connection for a low back disorder, a hiatal hernia, a left knee disorder, and gastritis.  Board Decision, March 31, 1987.  The appellant did not seek review by the Board for any other condition for which service connection had been denied.  

In December 1993, the Veteran submitted a claim to the RO asking that his service-connected psychiatric disorder be assigned a higher disability rating.  The service member underwent a VA psychiatric disorder and the results from that examination were forwarded to the RO for review.  The RO then assigned a 100 percent disability rating for PTSD; the effective date of the award was determined to be July 9, 1992.  The 100 percent rating remained in effect until the Veteran passed away.  

Approximately sixty-two years after he left the US Army, the Veteran passed away.  At the time of his death, he was 88 years of age.  Per the Certificate of Death, the date of death was January 3, 2007; the immediate (and only) cause of death listed was metastatic prostate cancer.  The Certificate of Death indicated that the Veteran had suffered from such a condition for months prior to his death.  No other disability or disorder was listed on the death certificate, and, in fact, the medical preparer of the document indicated that the Veteran's manner of death was "natural".  An autopsy was not accomplished.  Following her husband's death, the appellant submitted a claim for VA benefits.  She asked that service connection for the cause of her husband's death be found and benefits awarded accordingly. 

The appellant asserts that as a result of the Veteran's service-connected PTSD, her husband's health system was compromised.  Such a compromise led, she believes, to prostate cancer - the disability from which the Veteran died thereof.  

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

If a veteran is a former POW and, as such, was interned or detained for not less than 30 days, certain diseases shall be service-connected if manifested to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  The list of presumptive diseases in the law does not include prostate cancer. 38 U.S.C.A. §§ 1110, 1112(b), 1113 (West 2002); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2011). 

The Board observes that, where a former POW claims disability compensation, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if evidence of comrades in support of the incurrence of that disability during confinement is available.  Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin.  The circumstances attendant upon the individual decedent's confinement, and the duration thereof, will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the POW experience.  38 C.F.R. § 3.304(e) (2011). 

To support her assertions that the Veteran's cause of death was related to service or to a service-connected disability, the appellant has submitted her statements and provided testimony before the Board.  She has not, unfortunately, submitted any type of medical documentation or opinions that would substantiate her assertions.  

Also obtained and included in the claims file are the Veteran's VA medical records including notes taken during the last months of the service member's life.  These records indicate that he was experiencing progressive renal failure, and suffering from chronic obstructive pulmonary disease (COPD), prostate cancer, a cardiac disorder, etcetera.  None of the health care providers did not suggest or write that the Veteran's prostate cancer was due to or the result of or caused by a service-connected disability or the Veteran's military service or that the Veteran's PTSD aggravated his prostate cancer or inhibited the treatment he received for said condition.   

Following the appellant's submission of the above noted records, along with the Veteran's then-recent medical treatment records, a VA doctor was asked to review the claim and proffer an opinion concerning the appellant's assertions.  Such a review occurred in March 2011.  Upon completing the review of the claims folder, the reviewer wrote:

The cause of death on the death certificate was reported as metastatic prostate carcinoma.

[The Veteran's] 100% SC PTSD disability that was incurred in or aggravated by this veteran's military service did not cause nor contribute substantially or materially to the cause of the veteran's death, nor did it combine to cause death, nor lend assistance to the reproduction of death.

It s not documented that there were problems with chronic medications partial nor non-adherence because of PTSD or depression.  Based on the amount of medical documentation it seems he was very concerned about his health and medications.  He died at age 88, far above the average male life expectancy.  

	. . . I do not suspect PTSD, nor major depression, nor suicidal ideation were factors in his death.

....

The veteran suffered from chronic insomnia, anxiety, depression, irritability and inability to work.  This writer is not aware of any direct connection between PTSD and prostate cancer, or worsening of prostate carcinoma.

Again the medical evidence shows that the Veteran died from prostate cancer.  A VA doctor has concluded, without hesitation, that the service member's prostate cancer was not due to or the result of or caused by his military service or his service-connected PTSD.  There is no other medical opinion of record.  The VA doctor reviewed the Veteran's complete claims file prior to the issuance of his opinion.  The VA examiner provided a detail discussion of the Veteran's service and post-service medical conditions, and the reviewer specifically discussed the submission proffered by the appellant.  

With regard to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the Board finds that the VA doctor's opinion of March 2011 was factually accurate.  The examiner pointed to established facts in the opinion.  The Board further believes that the doctor provided sound reasoning in the analysis of the Veteran's disabilities and health status.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiner supported his conclusions based on the objective evidence of record and sound medical principles.  

Accordingly, the Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the service member's death and his service or a service-connected disability is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the appellant's death was somehow related to his military service or his service-connected PTSD.  Yet, there has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the service member's death was due to a disability that was related to service or that his death was caused by or the result of a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

Nevertheless, in support of her appeal, the appellant has written and provided testimony that it is her belief that her husband's death was related to his military service or to his long service-connected PTSD.  This evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2011).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his military service or his service-connected PTSD or that the disability listed on her husband's death certificate was caused by or the result of his distinguished military service or his service-connected PTSD.  The Board also believes that the appellant is sincere in expressing these hypotheses.  However, the matter at hand involves medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical and she is not competent to provide medical opinions regarding the diagnosis of prostate cancer or the etiology of the underlying cause of death.  See Barr.  Thus, the lay assertions are not competent to support a grant of service connection. 

The medical evidence shows that the Veteran died from prostate cancer.  He was not service-connected for this disability, nor had he ever submitted a claim for benefits involving cancer of the prostate.  In other words, none of the medical evidence presented links the Veteran's death, and the conditions he suffered therefrom, with his military service or his service-connected PTSD.  In this instance, there is no medical evidence in support of a nexus of the death causing conditions to service.  Despite the appellant's written and testimonial statements to the contrary, there is no probative and persuasive medical evidence of record to establish that her husband's death was due to a disease or injury incurred in service or to a service-connected disability.  



	(CONTINUED ON NEXT PAGE)

As such, the probative and persuasive evidence preponderates against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


